DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Pg 2 Ln. 15 reads “of meterial”, and should read “of material”.  
Appropriate correction is required.

The amendments to the specification and abstract filed February 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification as originally filed fails to establish explicit or implicit support for changing the unit of measure of “separation on a fracture surface of an impact specimen” from “mm” to “/mm”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. the specification as originally filed fails to establish explicit or implicit support for changing the unit of measure of “separation on a fracture surface of an impact specimen” from “mm” to “/mm”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear how the claimed grain size is measured.  The specification provides specific methods for these measurements, but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claim 1, it is unclear what is meant by the phrase “deviation in yield strength in a width direction”.

Further regarding claim 1, it is indefinite as to what “excluding 0%” refers to in line 17.  It appears to be related to the grain size, but it is unclear what it means.  

Regarding claim 2, it is unclear how and where the number of precipitates are measured.  The specification provides specific methods for these measurements, but it is unclear whether the claim is limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claim is indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 3, it is unclear how a separation on a fracture surface of an impact specimen is measured.  The specification provides specific methods for this measurement, but it is unclear whether the claim is limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claim is indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claims 2-3, claims 2-3 are further rejected for their incorporation of the above due to their dependencies on claim 1.

Regarding claim 4, claim 4 is rejected for its incorporation of the above due to its dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN105463324 B machine translation, and original for tables, original of record in the IDS dated December 08, 2020), hereinafter Bai (machine translation provided by the examiner in the Non-Final Rejection of November 16, 2021)

Regarding claim 1, Bai teaches a high tenacity (high strength and toughness) steel (claim 1) that is rolled at 740-810 degrees Celsius (claim 5; hot rolled) with a polygonal ferrite volume ration of 40-90%, a ferrite grain size of 10 microns or less, minimized pearlite transformation (Pg. 5 [6]; Pg. 7 [4]; an area can be chosen based on this area fraction where the polygonal ferrite area fraction is also 40-90%; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), no deviation in yield strength is taught by Bai and therefore it is presumed to be 0, of a composition as shown in the below table.  Further, as Bai teaches a substantially identical steel as that which the applicant claims and discloses having a deviation in yield strength in a width direction of 35 MPa or less, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112. The third example of Bai in Table 1 results in relational expression 1 of 1.615, and a relational expression 2 of 3, which meet the required ranges; the relational expression 3 result is 3.11; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the C and Mn values, which would result in meeting the relational expression 3 requirements.  The motivation for increasing C would have been to provide solution strengthening and precipitation strength (Pg. 3 [7]) and the motivation to increase Mn would have been to improve the intensity of the steel (Pg. 3 [9]).  Further it would have been obvious to increase the Si in this example to provides solution strengthening and deoxidize (Pg. 3 [8]) and to add Cu to improve corrosion resistance of the steel (Pg. 4 [4]).
Table
Element
Cl. 1 Weight %
*Bai Pg. 3 [4] -[5] Mass%*
+Bai Ex. 3
+ Bai Ex. 4
Rationale to Optimize 
C
0.07-0.13
0.015-0.085
0.07
0.083
Pg. 3 [7]; added to provide solution strengthening and precipitation strength; limited to avoid reducing toughness and weldability
Si
0.20-0.50
0.1-0.5
0.17^
0.15^
Pg. 3 [8]; added to provide solution strengthening and deoxidizing; limited to avoid deterioration of welding
Mn
0.05-0.9
0.4-1.5
0.75
0.45
Pg. 3 [9]-Pg. 4 [1]; added to provide solution strengthening and decrease gamma to alpha phase transition temperature; limited to avoid reducing low temperature flexibility
P
<=0.03
<= 0.015
0.012
0.011
Pg. 5 [5]; inevitable impurities, carries out inclusion morphology control to sulfide and provides good low temperature impact toughness
S
<=0.02
<=0.003
0.0010
0.0024

Nb
0.005-0.03
0.01-0.06
0.015
0.017
Pg. 4 [5]; added to provide precipitation strengthening; limited to avoid negatively impacting crystal grain refinement

.01-0.15
0.04-0.09
0.06
0.07
Pg. 4 [3]; added to improve structural homogeneity; limited to avoid damaging the plasticity
Cr
0.3-0.6
0.1-0.4
0.30
0.38
Pg. 4 [2]; added to improve tissue and performance uniformity, limited to avoid cracking
Ti
0.005-0.03
0.005-0.02
0.015
0.017
Pg. 5 [1]; added to improve weldability; limited to avoid impacting crystal growth
Cu
0.1-0.35
<= 0.4
--^
0.12
Pg. 4 [4]; added to improve solution strengthening and corrosion resistance; limited to avoid brittleness
Ni
0.05-0.3
<= 0.4
0.15
0.36^

N
<= 0.007
<= 0.01
0.0040
0.0040
Pg. 5 [3]; added to improve durability and limited to avoid toughness deterioration
Ca
0.001-0.006
0.001-0.005
0.0030
0.0023
Pg. 5 [6]; added to control sulfide and improve steel plate anisotropy
Al
0.01-0.05
0.02-0.045
0.040
0.030
Pg. 5 [7]; added to deoxidize and help crystal grain thinning
Fe & impurities
balance
remaining


N/A remainder

* In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

^These are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed range, see far right column for rationale to optimize. (MPEP 2144.05 II. B

Regarding claim 2, Bai teaches each claim limitation of claim 1, as discussed above.  Bai does not specifically teach wherein the hot-rolled steel sheet has precipitates in which the number of precipitates of 20 nm or less per mm2 is 7x108 or more.  However, Bai teaches a substantially identical steel as that which the applicant claims and discloses having precipitates in which the number of precipitates of 20 nm or less per mm2 is 7x108 or more, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 3, Bai teaches each claim limitation of claim 1, as discussed above.  Bai does not specifically teach wherein the hot-rolled steel sheet has an impact toughness measured through a Charpy impact test at a temperature of negative 60 Celsius of 95 J or more, and separation on a fracture surface of an impact specimen of 0.01 mm or less.  However, Bai teaches a substantially identical steel as that which the applicant claims and discloses has an impact toughness measured through a Charpy impact test at a temperature of negative 60 Celsius of 95 J or more, and separation on a fracture surface of an impact specimen of 0.01 mm or less, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 4, Bai teaches each claim limitation of claim 1, as discussed above.  Bai further teaches a yield strength of greater than or equal to 450 MPa and a tensile strength of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  

Response to Arguments
Applicant’s specification and claim amendments, filed February 15, 2022, with respect to abstract and claim objections to the mis-spelling of pearlite have been fully considered and are persuasive.  The abstract and claim objections to the mis-spelling of pearlite of November 16, 2021 have been withdrawn.  However, additional objections have been made, as discussed above, due to the specification amendments.

Applicant's arguments filed February 15, 2022 to the 35 U.S.C. 112(b) rejection of “grain size” measurement have been fully considered but they are not persuasive. Applicant alleges the present application “indicates the average value of the grain size is measured at 3 points of the sample in the center of steel sheet in the thickness direction using EBSD equipment”.  This is not persuasive as a search of the specification as filed yields no related reference to “EBSD” or “electron” or “average” related to grain size, nor “thickness direction”, and as the applicant did not provide a citation for this alleged measurement, and it is not readily identifiable in the specification, this argument is not persuasive.

Applicant's arguments have been fully considered but they are not persuasive the 35 U.S.C. 112(b) rejection of “yield strength in a width direction”, as applicant has failed to identify with definiteness where and how the yield strength is measured as “width direction” is indefinite to these points.  Therefore, there argument that the specification is sufficient, is not persuasive. 

Applicant's arguments have been fully considered but they are not persuasive the 35 U.S.C. 112(b) rejection of how and where the number of precipitates are measured, have been fully considered but they are not persuasive. Applicant alleges “the present application, the size and number of the precipitates of a thin foil sample were measured using TEM, wherein the thin foil sample is extracted the center of the steel sheet in the thickness direction”.  This is not persuasive as a search of the specification as filed yields no related reference to “TEM” or “electron” or “thin” or “foil”, or “thickness direction”, and as the applicant did not provide a citation for this alleged measurement, and it is not readily identifiable in the specification, this argument is not persuasive.

Applicant's arguments have been fully considered but they are not persuasive the 35 U.S.C. 112(b) rejection of the meets and bounds of the separation length on a fracture surface of an impact specimen. Applicant alleges “the separation length is represented in that the total length of the separation on the fracture surface is measured using an image analyzer, and then the value divided by the cross-section area of the fracture surface”.  This is not persuasive as a search of the specification as filed yields no related reference to “total”, “divided”, “image” or “analyzer”, and as the applicant did not provide a citation for this alleged measurement, and it is not readily identifiable in the specification, this argument is not persuasive.

Applicant’s claim amendments with respect to the 35 U.S.C. 112(b) rejection of claim 4 itself have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 4  of November 16, 2021 has been withdrawn. 

Applicant's arguments have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections. 
only the polygonal ferrite percentage is not persuasive.  
Applicant’s arguments to the differences in the processing of the present invention and Bai (Pg. 9 [8]-Pg. 10 [2]) are not commensurate in scope with the claim limitations presently recited and further provide no structural differences between the instant claims and those of the prior art. The applicant has failed to provide rebuttal evidence that the prior art product does not necessarily possess the claimed product characteristics (MPEP 2112.01).  Therefore, these arguments are not persuasive.  
Applicant’s argument that Bai does not teach the deviation in yield strength because it is not specifically discussed in the prior art is not persuasive, as Bai teaches a substantially identical steel as that which the applicant claims and discloses having a deviation in yield strength in a width direction of 35 MPa or less, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112.  Again, applicant has failed to provide rebuttal evidence that the prior art product does not necessarily possess the claimed product characteristics (MPEP 2112.01).  Therefore, these arguments are not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784